



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Cleeve 
          v. Gregerson,







2009 
          BCCA 2



Date: 20090109

Docket: CA035339; CA035355

Docket: CA035339

Between:

Shannon 
    Rae Cleeve

Respondent

(
Plaintiff
)

And

Michelle 
    Gregerson and Zanna Lee Gregerson

Appellants

(
Defendants
)

- and -

Docket: CA035355

Between:

Shannon 
    Rae Cleeve

Respondent

(
Plaintiff
)

And

Amrik 
    Singh Dhillon and

Wenlong 
    Liu dba Landmaster Enterprise Company

Appellants

(
Defendants
)




Before:


The 
          Honourable Madam Justice Ryan




The 
          Honourable Mr. Justice Mackenzie




The 
          Honourable Madam Justice Kirkpatrick








S. 
          Stewart

M. 
          Wilhelmson


Counsel for the Appellants




M. 
          Andrews, Q.C.


Counsel for the Respondent




Place 
          and Date of Hearing:


Vancouver, British Columbia




7 November 2008




Place 
          and Date of Judgment:


Vancouver, British Columbia




9 January 2009








Written 
          Reasons by
:




The 
          Honourable Madam Justice Kirkpatrick




Concurred 
          in by:




The 
          Honourable Madam Justice Ryan

The 
          Honourable Mr. Justice Mackenzie



Reasons 
    for Judgment of the Honourable Madam Justice Kirkpatrick:

I           
    INTRODUCTION

[1]

The preliminary issue in this appeal is whether the trial judge erred 
    in law in granting the plaintiffs application for a mistrial. This issue 
    arises from unfortunate circumstances. Following two weeks of evidence in 
    a jury trial for an action arising from a motor vehicle accident, plaintiff's 
    counsel (who was not counsel on the appeal), just before commencing his closing 
    submissions to the jury, suggested that it was not necessary to record the 
    submissions. He suggested to the trial judge that it would free us from the 
    confines of the microphone. The trial judge acceded to counsel's request 
    on the basis that submissions are not evidence and ordered that the tape recorder 
    be turned off. Counsel for the defendants then expressed his agreement.

[2]

The following day, when counsel for the defendants had completed about 
    one-third of his submissions to the jury, counsel for the plaintiff, in the 
    absence of the jury, expressed concerns regarding certain aspects of the defendants' 
    submissions. Following further unrecorded submissions, the court adjourned 
    for the lunch break. Following the break, the tape recorder was turned on 
    and plaintiff's counsel applied for a mistrial. He indicated that if the mistrial 
    application were granted, the plaintiff would elect under Rule 41 to have 
    the trial proceed before the trial judge alone.

[3]

The trial judge gave brief reasons allowing the mistrial motion, indexed 
    as 2007 BCSC 1171. The serious difficulty posed in this appeal is that we 
    have no record of the impugned remarks by counsel for the defendants and are 
    thus deprived of the ability to ascertain whether the trial judge's reasons 
    for granting the mistrial are supported by the record. Both counsel for the 
    plaintiff and the defendants have provided affidavits setting out their recollections 
    of what was said. While the affidavits are consistent as to the topics of 
    controversy, they depart significantly as to the precise words used by counsel 
    for the defendants.

II          BACKGROUND

A.         Facts

[4]

The background of the litigation in relation to the aspect of the appeal 
    dealing with the mistrial application may be briefly stated.

[5]

The plaintiff, Shannon Cleeve, was involved in two motor vehicle accidents: 
    the first on 2 January 2003, and the second on 1 February 2005. In her actions 
    against the defendants, Ms. Cleeve claimed to suffer an array of soft tissue 
    injuries, including strain and injury to her thoracic spine. The defendants 
    admitted liability for the accidents. Ms. Cleeve, who was 25 years of age 
    at the time of the trial, was enrolled in a dental assistant program at the 
    time of the first accident. She completed the program in June 2003 and began 
    work at various jobs, including work as a dental assistant which commenced 
    in August 2003. The extent of her injuries, the impact they had on her ability 
    to work, and the cost of future care were key issues at trial.

[6]

One of the issues raised on the mistrial motion related to Ms. Cleeve's 
    thoracic injury and the available treatment options.

[7]

In June 2004, Ms. Cleeve saw an orthopaedic surgeon, Dr. McKenzie, 
    for the purpose of obtaining a medical-legal report. In his report to her 
    counsel, Dr. McKenzie stated that, She had x-rays present from April 15, 
    2004 of the cervical spine. This shows a decreased lordosis. Otherwise, it 
    is normal.

[8]

Dr. McKenzie's opinion was that Ms. Cleeve had an injury to the upper 
    cervical facets that was contributing to her occipital headaches and discomfort 
    in her neck. Dr. McKenzie's prognosis for resolution of her injury was quite 
    guarded. He made some treatment recommendations but concluded that she was 
    not a candidate for facet joint injections at that point because they provided 
    only temporary relief and she was then able to control her symptoms with modifications 
    of activities.

[9]

In April 2005, after the second motor vehicle accident, Dr. McKenzie 
    saw Ms. Cleeve again. He again stated in his report to her counsel that, I 
    do not have any further recommendations for treatment or investigations. The 
    one treatment that could be beneficial to her would be diagnostic/therapeutic 
    blocks or nerve root injections, which he again indicated provided relief 
    that tended to be quite temporary.

[10]

By February 2007, Dr. McKenzie had no further suggestions for treatment, 
    other than what I outlined in my report to you April 13, 2005 which was with 
    regard to facet joint blocks and possible rhizotomy.

[11]

In his opening address to the jury, Ms. Cleeve's counsel stated:

And 
    shes still -- still running -- running now. Shes still trying to live a 
    normal life. But its thwarted. I started listing some of the therapies that 
    shes had. Youll hear evidence that she continues to have physiotherapy, 
    and youll hear evidence that is -- where are we now?  The 11th?  Yeah, the 
    11th. Okay, just last week she was at VGH hospital, Dr. John Fuller, shell 
    -- Shannon will tell us that she went to see this gentleman because she heard 
    he had expertise -- Dr. Frayne sent her -- expertise in getting some kind 
    of injections in the neck, and well hear the outcome of that. Shes trying 
    to -- trying to move forward, move beyond these injuries, but its been four 
    years, and some of the experts are saying, Listen, this is likely to carry 
    on. Your ability to do your dental assisting, your ability to move forward 
    with your career -- and this is the key, ladies and gentlemen.

[12]

Counsel for the defendants first heard about Ms. Cleeve's referral 
    to Dr. Fuller when plaintiff's counsel mentioned it in the opening address 
    to the jury.

[13]

A point of contention on the mistrial motion was who initiated the 
    referral to Dr. Fuller  Ms. Cleeve or her family doctor, Dr. Frayne. Dr. 
    Frayne testified that in March 2007 he referred Ms. Cleeve to Dr. Fuller at 
    the spinal clinic at Vancouver General Hospital. He testified:

Q         
    And what did you understand -- you were referring her to that clinic for what 
    purpose?

A 
             Well, I understood that they may be able to do something more specific 
    in terms of either injecting the affected structures with something under 
    x-ray guidance or, you know, their expertise is in spinal injuries so I thought, 
    well, we could maybe get some benefit from that.
I cant quite recall, 
    she may have requested this referral. She might have heard of it herself, 
    heard of the clinic and said, you know, I would like to go there.
So I 
    mean, my notes do say refer for nerve root injection, so Im assuming thats 
    what I was thinking.

[Emphasis added.]

[14]

Ms. Cleeve testified in cross-examination:

Q         
    Okay. Now, when you asked Dr. -- when you went to see Dr. Frayne with respect 
    to Dr. -- and the issue of Dr. Fuller was raised, it is something you asked 
    him about, Maybe we should explore this kind of treatment?

A          
    It was something we had talked about a year or so ago and,
yes, I brought 
    it up and we revisited the idea
.

[Emphasis added.]

[15]

Over the objection of counsel for the defendants (on the ground of 
    hearsay and lack of notice as to expert opinion), Ms. Cleeve testified:

Q         
    All right. And as a result of that meeting [with Dr. Fuller], how was it left?

A          
    It was left at  at this point he felt that the nerve block injections may 
    not be beneficial, and he referred me to another chiropractor down in Vancouver 
    that does a different technique of chiropractics. He wanted to explore that 
    avenue first, because he wasn't convinced that I would benefit from that procedure.

B.        The Plaintiffs Objections to the Defendants 
    Submissions

[16]

Ms. Cleeve's counsel objected to several of defence counsel's submissions 
    in his submissions on the motion for mistrial. I will describe each in turn.

1.         Use of the Word Zero

[17]

One of these objections focused on the use of the word zero by defence 
    counsel:

MR. HARRIS: And Id like to do it in this format, if 
    I may? You know that I take exception to the word zero being used by my 
    friend --

THE COURT: 
    Yes.

MR. HARRIS: 
    -- and as his argument went forward, it was clear that he intends to argue 
    or was arguing that it was very short -- an injury of very short duration, 
    thereby no -- no wage loss for the first accident or $90, and $500 for the 
    second accident.

THE 
    COURT: Yes.

However, 
    at the hearing of the appeal, counsel for Ms. Cleve candidly conceded that 
    reference to the word zero was inconsequential and was not, either on its 
    own or in combination with any of the other objections, a basis upon which 
    a mistrial might be declared.

2.         Pain-Free Period

[18]

Ms. Cleeve's counsel then objected to defence counsels submissions 
    on whether Ms. Cleeve experienced a pain-free period following the accidents:

MR. 
    HARRIS: And he then goes into, in my submission, raising matters of credibility 
    with respect to the plaintiff in regards to these suggestions of no pain, 
    headaches, spasm in the first six months. But following through on that, you 
    might recall that near the end of his submissions, or at least before he quit, 
    he talked about there being no referrals to any treating doctors, and then 
    Oh, except Dr. Fuller. You might recall that?

The 
    evidence upon which the defendants relied regarding a pain free period came 
    from the physiotherapy records of the plaintiff and from the testimony of 
    one of the plaintiff's experts, Dr. Rothwell, who testified in cross-examination:

. 
    These are entries of the -- Stephen Solomon, the physiotherapist. And I'm 
    -- I'll put the general statement to you, and you may not have to look at 
    these, but you're certainly entitled. I'll give you my copies.

These 
    entries suggest that -- or state that Ms. Cleeve is getting benefit, and in 
    fact, the April 16th, 2003 entry states that:

As 
    of today, Shannon has full pain-free cervical rotation.

Dr. 
    Rothwell testified further in cross examination as follows:

Q         
    To achieve pain-free status would be a significant improvement?

A          
    It would be -- It would be highly desirable.

Q         
    Yes. And in -- All right.

An in fact, those -- those entries of April 16th, 2003 and in that time do 
    indicate that she was indicating -- do indicate she achieved a pain-free status?

A          
    Yes.

Q         
    And full rotation of her neck?

A          
    Yes.

Q         
    Full movement of her neck?

A          
    Yes.

[19]

Whether or not Ms. Cleeve experienced a pain free period was an arguable 
    point. Counsel for the defendants offered to clarify the point with the jury. 
    The trial judge later agreed that any error on the point could be clarified 
    by a direction to the jury.

3.         Six or Seven Days per Week Work

[20]

Ms. Cleeves counsel objected to defence counsels submissions regarding 
    the number of days per week she was working during 2005-2006:

[MR. 
    HARRIS]: Reference was made  Im moving onto another area of concern  that 
    during 05 and 06, at the same time the plaintiff was seeing Dr. Van Rijn 
    and Dr. Reebye, that the plaintiff was working six or seven days per week 
    over those months. I know of no evidence thats going to support that proposition.

The 
    defendants' submission on this point was incomplete at the time the mistrial 
    motion was made. However, the defendants rely on Ms. Cleeve's evidence that 
    she was working full-time, four days per week, together with occasional Saturdays 
    at another clinic and for her father on Sundays. Thus, counsel for the defendants 
    contend that the submission that Ms. Cleeve was working up to six or perhaps 
    seven days a week was supported by the evidence. Plaintiff's counsel said 
    the submission was that Ms. Cleeve was working six and sometimes seven days 
    a week.

4.         Mischaracterization 
    of an X-Ray

[21]

It appears that, prior to the mistrial motion, and before the tape 
    was turned on, counsel for Ms. Cleeve objected to what he said was a mischaracterization 
    of an x-ray report dated 15 April 2004 which noted:

slight reversal of normal cervical lordosis at C3-4 likely due to patient 
    positioning or muscle spasm. No further osseous or soft tissue abnormality. 
    No focal malalignment (sic). No fractures. No degenerative changes.

[22]

The defendants relied on the evidence of Dr. Rothwell and Dr. McKenzie 
    to the effect that the x-ray was a variant of normal. This was evidence, 
    from the defendants perspective, that Ms. Cleeves complaints of on-going 
    pain were not supported by the objective evidence.

[23]

The x-ray issue does not form part of the consideration of the trial 
    judge in declaring the mistrial order. Any submissions on the point would 
    therefore seem to be of limited significance on this appeal.

5.         Referral 
    to Dr. Fuller

[24]

Ms. Cleeves counsel also took issue with defence counsels submissions 
    in regards to the referral to Dr. Fuller:

MR. 
    HARRIS: And then he says that it was his submission that that going to Dr. 
    Fuller was some kind of nefarious or clandestine reason to -- and to quote 
    him, to close off an argument, if he was going to make an argument, and 
    those are his words.

THE COURT: 
    Yes.

MR. 
    HARRIS: That is improper because that was never put to the plaintiff, and 
    the court knows from the record that that referral to Dr. Fuller or to the 
    SpinaI Cord Orthopaedic Unit was made by Dr. Frayne. It wasnt suggested to 
    Dr. Frayne that, you know, I mean, Im going to be hypothetical here. Is 
    the jury to infer from that suggestion that the lawyers put Dr. Frayne up 
    to having her see Dr. Fuller perceiving his argument here today to close off 
    that argument? You know, thats -- thats going too far. You can -- you can 
    draw a line in the sand, and you can say the case is worth zero, but you cant 
    make statements of evidence or accusations about credibility, and Im not 
    sure if thats more of an attack on the plaintiff or Dr. Frayne or both, but 
    it wasnt -- that referral was made, according to Dr. Frayne .

However, 
    as can be seen from the cross-examination of Ms. Cleeve referred to earlier, 
    she testified that she brought up with her family doctor, Dr. Frayne, the 
    idea of revisiting a referral to Dr. Fuller.

[25]

Of all the issues raised on the mistrial application, the trial judge 
    was obviously most concerned about the remarks regarding the referral to Dr. 
    Fuller, as indicated by her remarks to counsel for the defendants:

THE 
    COURT: That is what he had to say about it, but I don't believe you put to 
    Ms. Cleeve that she was the one that came up with the idea of going to Dr. 
    Fuller.



THE 
    COURT: But then we come back to, well, what's an evidentiary basis upon which 
    you're asking a jury to draw an adverse inference really against Ms. Cleeve 
    that she was doing something for reasons other than trying to figure out -- 
    or trying to get a solution to her manic [sic] problem.

[26]

In his affidavit filed on the appeal, counsel for the defendants' deposed 
    that:

14.       
     I suggested to the jury that the Plaintiff had seen a Dr. Fuller at the 
    VGH spine clinic on June 7, 2007, four days before the start of the trial 
    in order, to close off or eliminate an argument that the Defendants might 
    otherwise make that she had not pursued all avenues of rehabilitation and 
    treatment and not for medical reasons. Plaintiff's counsel objected that this 
    was improper, had to have been put to the Plaintiff during her cross-examination 
    and was not supported by the evidence.

[27]

In contrast, the affidavit of the plaintiff's counsel described the 
    remarks of defendants' counsel in what I consider to be inflammatory terms:

23.       
    Lyszkiewicz stated to the jury that Ms. Cleeve had only recently attended 
    upon an expert, Dr. Fuller, for some duplicitous, if not nefarious, purpose. 
    Mr. Lyszkiewicz stated that she did that only to close off the defence argument 
    that she had not tried all available treatment. Not only was this proposition 
    not put to the Plaintiff or her general practitioner, Dr. Frayne, but more 
    importantly, the evidence of the Plaintiff as well as Dr. Frayne, disclosed 
    that the referral was made by Dr. Frayne in March of 2007, but that an appointment 
    was not available until the 7th day of June, 2007.

This 
    deposition, which repeats the submission made to the trial judge, suggests 
    that defence counsel stated to the jury that Ms. Cleeve's attendance on Dr. 
    Fuller was nefarious or duplicitous. Defence counsel indicated that he 
    stated to the jury that she attended on Dr. Fuller to close off an argument 
    that Ms. Cleeve had not pursued all treatment options. The two interpretations, 
    one sinister and the other relatively benign, are in stark contrast. In absence 
    of the record, we have no means of knowing which interpretation is accurate.

[28]

Defence counsel attempted, unsuccessfully, to persuade the trial judge 
    that any perceived unfairness could be cured by his further submissions, plaintiff's 
    counsel's reply, or directions to the jury from the trial judge.

C.        The Reasons of the Trial Judge

[29]

The reasons given by the trial judge for granting the mistrial are 
    short. I reproduce them here for convenience:

[1]        
    THE COURT
:
During the course of the Defendants final submissions to 
    the Jury, on approximately 6 occasions, counsel either referred to matters 
    that were not in evidence or misstated evidence on material issues. As a result 
    of the situation, the Plaintiff seeks a declaration for a mistrial. (The Plaintiff 
    then intends to elect to continue with the trial before me alone.)

[2]        
    For reasons which follow, I am satisfied that a mistrial should be declared.

[3]        
    The pivotal issue in the determination of this type of application is whether 
    there are reasonable grounds on which to conclude that the Jurors may found 
    their verdict on a basis other than on the evidence.

[4]        
    In cases in which there has been one mistake or even two, it is possible that 
    this danger can be avoided through a direction from the Trial Judge to the 
    Jury. However, in the present case given the number of mistakes and the fact 
    that they are not incidental or trivial, I am not satisfied that a direction 
    from me could provide an adequate remedy.

[5]        
    For example, one of the mistakes pertained to the Defendants submission regarding 
    the referral that the Plaintiffs treating physician made to Dr. Fuller. Specifically, 
    he indicated that that referral had been made at the suggestion of the Plaintiff 
    and that it had been made for tactical reasons associated with the litigation 
    rather than for medical reasons.

[6]        
    This submission was contrary to the evidence. That is, the treating physician 
    had testified that he had initiated the referral, not the Plaintiff. She went 
    because he recommended it. Furthermore, this submission was directed at the 
    credibility of the Plaintiff and in particular at her motivation for pursuing 
    her claims. None of these allegations were put to the Plaintiff during her 
    testimony.

[7]        
    This is but one example of the mistakes made.

[8]        
    Given the number of mistakes and the fact that these pertain to material points, 
    the application of the Plaintiff for a mistrial is granted. These mistakes 
    cannot be corrected through a direction from me to the Jury.

[30]

Following her ruling, the trial judge then advised the jury as to her 
    decision to declare a mistrial, in part as follows:

[THE 
    COURT]: The basis on which Im declaring it, and what weve been spending 
    time dealing with is Mr. Lyszkiewicz, in his submissions, made a number of 
    submissions to you that there was no evidentiary basis to support them, and 
    this happens. Some peoples recollections can be different, but there were 
    a number of them, and they were significant.

For example, one of them was that there was -- for the 
    six-month period following her first accident, that there was no evidence 
    that she had any pain, and she had a full range of motion. I cant remember 
    the exact wording of it, but I think that was the essence of it, but that's 
    not supported by the evidence. To the contrary, the evidence showed that, 
    throughout that period, she was experiencing pain, and she had limitations 
    on her range of motion.

Now, that can be corrected, but the group -- if its 
    just one, then it can just be addressed, but there were a number of them, 
    and then one of the final ones was he was referring to her seeing Dr. Fuller, 
    and the way that it was termed was that she had done that just to -- for reasons 
    of litigation, as opposed to for reasons of health, and that one of the -- 
    that, in fact, it had just been to, you know, stop him from making that argument.

Well, 
    there isnt any evidence to support that. The only evidence was that it had 
    been proposed by Dr. Frayne. It hadnt been proposed by her, and that it hadnt 
    been proposed by her. Also it wasnt put to her. A very important part of 
    our system is that, if youre going to say something that a person acted in 
    a particular way or that they did something, its different than what theyre 
    saying and their position, you have to put it to them so they get a chance 
    to answer it. Thats fundamental, and there were instances in which, well, 
    that is an instance of it. That was never put to her, like Wasnt it your 
    idea? She was never asked that.

And, 
    anyway, there were other instances, even the six to seven-day weeks, like 
    where did she work six to seven-days a week during the period from January 
    to May? Well, when we go over the evidence, there really isnt an evidentiary 
    basis for it. Like there -- yes, she did work sometimes at a clinic, and, 
    yes, she did work the occasional Friday, but theres not the evidence to put 
    everything together, and its just not that theres one or two, and I havent 
    illustrated all of them. Its that there was a succession of them.

[31]

The trial judge then heard the remainder of counsels' submissions. 
    She published reasons for judgment on 24 July 2007, indexed as 2007 BCSC 1112, 
    in which she awarded Ms. Cleeve damages totalling $673,983.30.

III         DISCUSSION

A.         The Positions of the Parties

[32]

The appellants argue that, contrary to the trial judge's finding, there 
    were in fact no mistakes or mischaracterizations of the evidence in counsel's 
    submissions sufficient to warrant a mistrial. In addition, the appellants 
    submit that the trial judge erred in granting the mistrial application in 
    the middle of the defendants' submissions to the jury, rather than permitting 
    the defendants an opportunity to correct any errors.

[33]

The appellants acknowledge that the granting of a mistrial is an exercise 
    of discretion that is not to be interfered with lightly. However, as LeBel 
    J. stated in
British Columbia (Minister of Forests) v. Okanagan Indian 
    Band
, 2003 SCC 71, [2003] 3 S.C.R. 371 at para. 43, such decisions 
    are not immune from review:

As 
    I observed in
R. v. Regan
, [2002] 1 S.C.R. 297, 2002 SCC 12, however, 
    discretionary decisions are not completely insulated from review (para. 118). 
    An appellate court may and should intervene where it finds that the trial 
    judge has misdirected himself as to the applicable law or made a palpable 
    error in his assessment of the facts. As this Court held in
Pelech v. Pelech
, 
    [1987] 1 S.C.R. 801, at p. 814-15, the criteria for the exercise of a judicial 
    discretion are legal criteria, and their definition as well as a failure to 
    apply them or a misapplication of them raise questions of law which are subject 
    to appellate review.

[34]

The respondent takes the position that the trial judge was in the best 
    position to determine whether any prejudice that existed could be cured by 
    instructions from the court. The respondent emphasizes the remarks to that 
    effect of Gibbs J.A. in
Birkan v. Barnes
(1992), 69 B.C.L.R. 
    (2d) 132 at para. 16, 14 B.C.A.C. 164 (a case in which the trial judge removed 
    a motor vehicle accident case from the jury because of misconduct by plaintiff's 
    counsel):

The 
    trial judge was of the view that nothing he could say would disabuse the 
    minds of the jury. I do not think it is open to us to say that he could have 
    exercised his eloquence and persuasive powers effectively, and thereby erred 
    by not doing so. He was there. He was in a position to assess the impact upon 
    the jury. He was alive to the ambience of the courtroom and the dynamics of 
    the trial. I do not see how we could say that he erred in his conclusion. 
    That being so, in my opinion he adopted the proper course in removing the 
    case from the jury thereby obviating an obvious injustice to the respondents.

B.        
    Analysis

[35]

There is considerable force in the respondent's argument that the trial 
    judge was present at the trial, heard the impugned submissions, and was thus 
    in the best position to assess the impact the remarks might have on the jury 
    such that a substantial wrong or miscarriage of justice might occur if the 
    case were not removed from the jury.

[36]

Nevertheless, the decision to remove the case from the jury must be 
    exercised judicially. In my opinion, it seems clear from para. 6 of the trial 
    judge's reasons that she misapprehended the evidence concerning the referral 
    to Dr. Fuller which appears to have been the pivotal reason in her declaration 
    of a mistrial. As can be seen from the cross-examination of Ms. Cleeve, she 
    brought up the idea of seeing Dr. Fuller with her physician, Dr. Frayne. 
    Dr. Frayne, contrary to the trial judge's recollection of the evidence, was 
    unclear whether he initiated the referral or whether Ms. Cleeve had done so. 
    Thus, the submission of defence counsel was not contrary to the evidence.

[37]

Ms. Cleeves counsel argued, and the trial judge seems to have accepted, 
    that defence counsel was impugning Ms. Cleeve's motive in seeking a referral 
    to Dr. Fuller, suggesting in effect that it was not for the purpose of treatment 
    but as an ulterior trial tactic.

[38]

However, it is not at all clear from the limited record before this 
    Court that the defendants intended to challenge Ms. Cleeve's credibility in 
    reference to any of the issues raised on the mistrial motion, including her 
    motive for seeing Dr. Fuller. Indeed, on the defendants' view of the case, 
    it was not a case where Ms. Cleeves injury was denied, but rather the extent 
    of her injury.

[39]

Further, the interpretation of the evidence and submissions in relation 
    to Dr. Fuller by plaintiff's counsel and the trial judge is not necessarily 
    supported if one accepts the deposition of counsel for the defendants. However, 
    without the record of what was actually said, we have no way of knowing.

[40]

This Court must take the trial judge's ruling on the mistrial motion 
    as the basis upon which the trial judge made the order declaring the mistrial. 
    However, even if one accepts the explanation given by the trial judge to the 
    jury as amplification of her reasons for the order, it is clear from her remarks 
    that the evidence in question was in some instances equivocal or open to more 
    than one interpretation. The trial judge seems to have adopted a certain view 
    of the evidence and based her decision to declare a mistrial on that view, 
    without offering counsel for the defendants an opportunity to express the 
    defendants view of the evidence.

[41]

Counsel did not refer the trial judge to, and thus the trial judge 
    did not consider, cases that address the onus on an applicant for a mistrial 
    to establish that impugned remarks are of such a nature that nothing the trial 
    judge could say to the jury would dispel the remarks from their minds such 
    that the applicant could receive a fair trial.

[42]

There is a heavy onus on the applicant to establish that the prejudice 
    is so great that it cannot be remedied by the court. Ultimately, the trial 
    judge must be of the opinion that the comments or conduct in issue caused 
    a substantial wrong or miscarriage of justice, so that it would be unfair 
    to continue with the present jury (
Hamstra v. British Columbia Rugby 
    Union
, [1997] 1 S.C.R. 1092, 34 B.C.L.R. (3d) 10).

[43]

The question is whether the particular jury, in the particular circumstances 
    of the case, will be able to dispel the matters of concern from their minds 
    (
Martin Estate v. Pacific Western Airlines, Ltd
.
(1981),

34 B.C.L.R. 
    39, 24 C.P.C. 237 (S.C.);
Schram v. Osten
,

2004 
    BCSC 1789, 33 B.C.L.R. (4th) 336).

[44]

In other words, the trial judge must determine that she or he cannot 
    disabuse the minds of the jury in regards to the inflammatory remarks made 
    by counsel (
McLachlan v. Hamon
, 2001 BCSC 1679;
Martin 
    Estate v. Pacific Western Airlines, Ltd
.
;
Birkan v. Barnes
(1992), 69 B.C.L.R. (2d) 132, 93 D.L.R. (4th) 392 (C.A.)).

[45]

Even where several errors have been made by counsel, an immediate and 
    final instruction to the jury concerning the issues of concern may be sufficient 
    to prevent a substantial wrong (
Schram v. Osten
).

[46]

The circumstances in which mistrials have been granted in relation 
    to comments made by counsel in closing submissions include:

(a)        Where in 
    the concluding address to the jury, counsel for plaintiff breached an undertaking 
    and prior ruling of the trial judge by giving evidence that the reason the 
    plaintiff did not take the stand was because he had no memory of the collision 
    which caused his injuries (
Birkan v. Barnes
(1992), 69 B.C.L.R. 
    (2d) 132, 93 D.L.R. (4th) 392 (C.A.)).

(b)        Where defendants 
    counsel, during closing submissions and cross-examination, made inflammatory 
    remarks throughout the trial and during submissions, including comments on 
    causation, casting unfair aspersions on her use of jury challenges, and broad 
    comments about the plaintiffs credibility that asked the jury to disregard 
    evidence and take counsels opinion into account (
McLachlan v. Hamon
, 
    2001 BCSC 1679).

(c)        In addition 
    to various improprieties in the opening statement of the plaintiff, in the 
    closing submissions, plaintiffs counsel inserted his own conduct into the 
    case, made sarcastic comments in regards to the defendant, made an unfounded 
    attack upon the personal integrity of a doctor witness, and put defence counsel 
    on trial (
de Araujo v. Read
, 2004 BCCA 267, 29 B.C.L.R. (4th) 
    84).

[47]

While the purpose of opening and closing submissions differ, the following 
    observations in
Brophy v. Hutchinson
,

2003 BCCA 21, 9 B.C.L.R. (4th) 
    46, at para. 41, are, for the most part, equally applicable to comments made 
    in closing address (
Lawson v. McGill
, 2004 BCCA 68, 23 B.C.L.R. 
    (4th) 254.):

In 
    an opening statement, counsel may not give his own personal opinion of the 
    case. Before any evidence is given he may not mention facts which require 
    proof, which cannot be proven by evidence from his own witnesses, or which 
    he expects to elicit only on cross-examination. He may not mention matters 
    that are irrelevant to the case. He must not make prejudicial remarks tending 
    to arouse hostility, or statements that appeal to the jurors' emotions, rather 
    than their reason. It is improper to comment directly on the credibility of 
    witnesses. The opening is not argument, so the use of rhetoric, sarcasm, derision 
    and the like is impermissible . [Citations omitted.]

[48]

As stated in
Brochu v. Pond
(2002), 62 O.R. (3d) 722 
    at para. 15 (cited with approval by this Court in
Lawson v. McGill
):

Some 
    restrictions apply to both opening and closing addresses. For example, the 
    expression by counsel of personal opinions, beliefs or feelings regarding 
    the merits of a case has no place in either an opening or a closing address 
    to a jury. That restraint is designed to prevent lawyers from putting their 
    own credibility and reputations in issue, and to avoid any indirect invitation 
    to a jury to decide a case based on information or opinion not established 
    in the evidence. [Citations omitted.]

[49]

It has been noted, however, that counsel is afforded more latitude 
    in the closing address to the jury, as compared with the opening address. 
    As explained in
Brochu v. Pond
at para. 17:

Within 
    those general constraints, however, and in contrast to opening addresses to 
    a jury, counsel is afforded considerable latitude in a closing address: Sopinka, 
    Houston and Sopinka, The Trial of an Action, at p. 130. In
Stewart v. Speer
, 
    [1953] O.R. 502 (C.A.) at p. 508, Hogg J.A. commented for this court concerning 
    closing addresses:

It was said 
    by Mr. Justice Riddell in
Dale v. Toronto R.W. Co.
(1915), 34 O.L.R. 
    104 at 108, 24 D.L.R. 413, that:  a jury trial is a fight and not an afternoon 
    tea. He further said that counsel has the right to make an impassioned address 
    on behalf of his client and that in some cases it is his duty to do so, so 
    long as it does not offend in other respects, and the Court should extend 
    considerable latitude, even to extravagant declamation. But the learned 
    judge qualified this statement by stating that an unfair presentation to the 
    jury should at once be checked and would warrant the trial judge in trying 
    the case alone.

There is 
    truth in the observation made by Mr. Justice Riddell that a jury trial is 
    a fight but, giving this remark its full value, there are certain rules which 
    must be complied with, designed to ensure fair play to the opposing parties, 
    whether in a fight or in a lawsuit.
Although rhetoric which verges on the 
    extravagant may be made use of by counsel, there is a general rule which common 
    sense alone dictates, and that is that the language of counsel to a jury should 
    not be of such character as is likely to prejudice the cause of an opponent 
    in the minds of honest men of fair intelligence to such an extent as to work 
    an injustice
. [Italics in original.]

One of the 
    principal questions to be considered by this Court is whether that portion 
    of the address of counsel with regard to which complaint is taken is merely 
    an earnest plea to the jury, although perhaps an exaggerated one  or whether 
    it is prejudicial to the appellant's case to the extent that the jury were 
    influenced by it to reach a verdict without due and just consideration of 
    the evidence.

[50]

Both the plaintiff and the defendants filed jury notices. The defendants 
    were entitled to a jury trial which ought not to have been taken from them 
    unless there was a reasonable assurance that the process was irretrievably 
    unfair. In my opinion, none of the impugned submissions taken alone or together 
    amounted to misstatements of the evidence and, even if they were, a clear 
    direction from the trial judge, or clarification from defence counsel as offered, 
    would have easily cured any possible unfairness.

[51]

Further, in my opinion it was an error to allow plaintiffs counsel 
    to interrupt the closing submissions of counsel for the defendants. In a civil 
    case, such interruption should rarely be allowed. Any intervention should 
    be on the judges own initiative, which can be deftly raised without prejudice 
    to either party. Counsel should wait until the address is concluded before 
    raising any complaint, in the absence of the jury.

[52]

However, the fundamental problem posed in this aspect of the appeal 
    is the absence of the record which formed the basis of the order under review. 
    The problem is further complicated by the disparate recollections of counsel 
    as to what was precisely said in the impugned submissions. Unfortunately, 
    the affidavit of plaintiff's counsel is argumentative and inflammatory, which 
    does little to assist us in determining with any accuracy what was in fact 
    said.

[53]

Ultimately, it is impossible to say with confidence that the trial 
    judge did not misunderstand the evidence in dispute and the emphasis placed 
    on that evidence by the defendants' counsel in his closing submissions to 
    the jury. Even placing the plaintiffs objections at their highest, the complaints 
    were paltry and formed an entirely insufficient basis on which to discharge 
    the jury.

IV         DISPOSITION

[54]

I would allow the appeal and order a new trial. As a result of my disposition 
    of the appeal, it is unnecessary for the Court to deal with defence counsels 
    alternative submissions on appeal with respect to the damage award.

The Honourable Madam Justice Kirkpatrick

I 
    agree:

The 
    Honourable Madam Justice Ryan

I 
    agree:

The 
    Honourable Mr. Justice Mackenzie


